Exhibit 99.1 Randgold & Exploration Company Limited (Incorporated in the Republic of South Africa) (Registration number 1992/005642/06) Share code: RNG ISIN: ZAE000008819 (Suspended) Nasdaq trading symbol: RANGY (delisted) ADR ticker symbol: RNG ("Randgold" or "the Company") DIRECTORATE: APPOINTMENTS In compliance with section 3.59 of the Listings Requirements of the JSE Limited, notification is hereby given that Mr. David Kovarsky has been appointed as a director of the Company with effect from 5th December 2007. The board of Randgold & Exploration Company, Limited is now as follows: David Morris Nurek - (Non-Executive Chairman) Peter Henry Gray - (Chief Executive Officer) Marais Steyn - (Financial Director) Motsehoa Brenda Madumise - (Independent Non - Executive Director) Daniel Izan de Bruin - (Independent Non - Executive Director) David Kovarsky - (Independent Non - Executive Director) 6th December 2007 Johannesburg Sponsor Sasfin Capital
